Citation Nr: 0900354	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  06-11 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability, currently rated as 50 percent disabling.

2.  Entitlement to an initial increased rating for left leg 
radiculopathy, currently rated as 10 percent disabling.

3.  Entitlement to an initial increased rating for right leg 
radiculopathy, currently rated as 10 percent disabling.

4.  Entitlement to an initial compensable rating for hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
January 1969 and from November 1975 to October 1983.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which granted an increased rating of 50 
percent for a low back disability, granted service connection 
and a 10 percent rating for left lower extremity 
radiculopathy, and granted service connection and a 10 
percent rating for bilateral sensorineural hearing loss.  A 
July 2006 rating decision granted service connection and a 10 
percent rating for right lower extremity radiculopathy.


FINDINGS OF FACT

1.  The veteran's low back disability has been manifested by 
limitation of forward to 20 degrees; backward extension to 0 
degrees; left and right flexion and lateral rotation to 18 
degrees with pain; and left and right rotation to 25 degrees 
with pain.  It has not been productive of any incapacitating 
episodes within the past 12 months.

2.  The veteran's low back disability is manifested by 
neurological impairment of the lower extremities which 
approximates no more than mild incomplete paralysis of the 
sciatic nerves.

3.  The veteran's low back disability is not productive of 
bowel or bladder impairment.

4.  The competent medical evidence demonstrates that the 
veteran has no worse than level I hearing bilaterally.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 50 percent for a 
low back disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5237, 5242, 5243 (2008).

2.  The criteria for a separate rating higher than 10 percent 
for mild incomplete paralysis of the left leg have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, DC 8520 (2008).

3.  The criteria for a separate rating higher than 10 percent 
for mild incomplete paralysis of the right leg have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, DC 8520 (2008).

4.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§  
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 
6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.

In July 2004, prior to the initial adjudication of the claim 
for an increased rating for a low back disability, and in 
September 2004, prior to the initial adjudication of the 
claim for service connection for hearing loss, the veteran 
was notified of the evidence not of record that was necessary 
to substantiate the claims.  He was told that he needed to 
provide the names of persons, agencies, or companies who had 
additional records to help decide his claims.  He was 
informed that VA would review his claims and determine what 
additional information was needed to process his claims, 
schedule a VA examination if appropriate, obtain VA medical 
records, obtain service records, and obtain private treatment 
reports as indicated.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.

The veteran was given notice of what type of information and 
evidence he needed to substantiate his claims for an 
increased rating in March 2006.  It is therefore inherent in 
the claims that the veteran had actual knowledge of the 
rating element of his increased rating claim.

With respect to the increased rating claim for a low back 
disability, the Board acknowledges that the notices sent to 
the veteran in July 2004 and March 2006 do not meet the 
requirements of Vazquez-Flores and are not sufficient as to 
content and timing, creating a presumption of prejudice.  
Nonetheless, such presumption has been overcome for the 
reasons discussed below.

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, in the July 2004 notice he was told to submit 
evidence showing that his service-connected disorders had 
worsened.  In a notice dated in March 2006, he was provided 
examples of evidence that may affect his disability ratings 
including information about on-going treatment records; 
recent Social Security determinations; or statements from 
employers as to his job performance, lost time, or other 
information regarding how his condition affected his ability 
to work.  In addition, the March 2006 statement of the case 
and the July 2006 supplemental statement of the case included 
the schedular criteria and diagnostic codes needed to support 
an increased rating for the veteran's disabilities.  Based on 
the evidence above, the veteran can be expected to understand 
from the various letters from the RO what was needed to 
support his increased rating claims.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claims as reflected in statements 
made during VA examinations in July 2004 and May 2006 and in 
statements in support of claim in which he discussed the 
severity of his disabilities and their affect on his daily 
life.  The veteran also submitted an April 2005 statement 
from a friend who drove him to his medical appointments and 
described her observations of his low back disability.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, the 
Board finds the duty to assist and duty to notify provisions 
have been fulfilled and no further action is necessary under 
those provisions.

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further, VA medical examinations pertinent to the 
claim were conducted in June 2003 and March 2008.  Therefore, 
the available records and medical evidence have been obtained 
in order to make adequate determinations as to these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.


Low Back Disability

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities found in 
38 C.F.R. Part 4.  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2008).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  The Board will also consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  
38 C.F.R. § 4.40 (2008); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions regarding the avoidance of pyramiding 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare ups.  38 C.F.R. § 4.14 (2008).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), however, should 
only be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  
38 C.F.R. § 4.45 (2008).  For the purpose of rating 
disability from arthritis, the spine is considered a major 
joint.  38 C.F.R. § 4.45 (2008).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  The 
criteria for rating traumatic arthritis in DC 5010 direct 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DCs 5003, 5010.  
When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  In 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joints or two or more 
minor joint groups, will warrant a rating of 10 percent; in 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 
percent rating.  The above ratings are to be combined, not 
added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2008).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2008).

The Board has evaluated the veteran's low back disability 
under multiple diagnostic codes to determine if there is any 
basis to increase the assigned rating.  Such evaluations 
involve consideration of the level of impairment of a 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 (2008).

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease provides that a 50 
percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  Finally, a rating of 100 percent 
is warranted for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a.

The criteria for intervertebral disc syndrome (DC 5243), 
permits evaluation under either the General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in the higher 
evaluation when all disabilities are combined.  38 C.F.R. 
§ 4.71a, DCs 5237, 5242, 5243 (2008).  The Incapacitating 
Episode Formula provides that a 60 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
Incapacitating episodes are defined as episodes requiring bed 
rest prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a.

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. Normal combined range of motion of the thoracolumbar 
spine is 240 degrees. Normal ranges of motion for each 
component of spinal motion provided are the maximum usable 
for calculating the combined range of motion.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note 2.

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5235), sacroiliac injury and weakness (5236), spinal stenosis 
(5238), spondylolisthesis or segmental instability (DC 5239), 
ankylosing spondylitis (5240), or spinal fusion (DC 5241).  
Accordingly, the diagnostic codes pertaining to those 
disabilities are not applicable in this case.

The veteran's lumbar spine disability has been rated as 50 
percent disabling under DC 5243, which contemplates 
intervertebral disc syndrome.  Under the General Rating 
Formula for Diseases and Injuries of the Spine, a higher 
rating of 100 percent rating is warranted where there is 
unfavorable ankylosis of the spine.

VA medical records dated in May 2004 show that the veteran 
complained of chronic low back pain, status post three 
surgeries; one n 1984 and two in 1996.  He denied any recent 
changes in urination, bowels, or weakness of the lower 
extremity, but complained of radiating pain to the left lower 
extremity with burning sensations.

The veteran was afforded a VA spine examination in July 2004 
and presented with complaints of chronic low back pain.  He 
indicated that his condition worsened with prolonged standing 
and driving.  He complained of chronic pain down the left 
leg, both anteriorly and posteriorly, difficulty sleeping, 
and severe stiffness.  He denied numbness, but complained of 
chronic leg pain.  He also denied bladder or bowel problems 
and denied incontinence of urine or stool.  He took pain 
medication, performed exercises, and conservatively treated 
his back with icy heat.  On examination, he walked with a 
generalized stiffness to the back.  His posture appeared 
normal and his gait was strong without instability.   He used 
to work in a ticket booth, but stopped working in June 2003 
to care from his wife who was battling cancer.  The examiner 
noted that he would have a great deal of difficulty doing any 
physical labor type of job requiring bending, squatting, 
stooping, extended standing, or sitting.  With respect to the 
affects on his daily living, he was able to walk and drive, 
but had to stop every thirty minutes because of his back.  He 
denied any flare-ups within the last year.  He stated that 
over a year ago he developed complete left leg numbness.  

On examination, there was no evidence of any incapacitation 
within the past twelve months.  An inspection of the lumbar 
spine revealed a very well-healed surgical scar.  Upon 
palpitation to the back, he complained of severe pain into 
the left paravertebral area.  The area was very tender and 
painful with spasms.  During the examination, the veteran 
facial grimaced, guarded with complaints of pain, and 
complained of sharp pain that radiated into the left hip.  
Upon forward flexion and backward extension of the lumbar 
spine against resistance, strength was adequate with 
complaints of pain.  Strength to the lower extremities, 
including extension and flexion to lower legs, plantar 
flexion, dorsiflexion to the feet, and extension and flexion 
to the great toe was essentially equal.  On straight leg 
raising, he was able to elevate either leg to a 25 degree 
angle, with complaints of pain to the paravertebral area with 
facial grimacing and guarding.

On active range of motion tests, forward flexion was to 38 
degrees with pain, but he was able to flex to 45 degrees.  
Backward extension was to 25 degrees with pain.  Left and 
right lateral flexion was to 18 degrees with pain.  Rotation 
left to right was to 25 degrees with pain.  While he had some 
slight difficulty standing on his toes and heels, he was able 
to squat.  He complained of pain upon rising from a squatting 
position, while keeping the back very erect.  On repetition, 
backward extension did not change and forward flexion 
remained at 38 degrees with pain with decreased endurance, 
and tenderness.  No weakness or fatigability was noted.  He 
did not complain of any decreased sensation to the lower 
extremities.  On x-ray examination there was degenerative 
joint disease (DJD) of the lumbar spine with straightening of 
the lordotic curvature.  He was diagnosed with DJD of the 
lumbar spine with a history of a herniated disc.  Functional 
impairment was moderate, secondary to pain and a limited 
range of motion.

VA medical records dated in November 2004 reflect a decreased 
range of motion of the lumbar spine and an assessment of 
chronic lumbar back pain.  Records dated in December 2004 
include a MRI of the lumbar spine which revealed post-
operative changes and a scar formation at L5-S1.  There was 
mild bulging disc at the L4-5 and L5-S1 levels.  Degenerative 
plate changes were indicated at the L4-5 and L5-S1 levels 
with degenerative disc disease of the T11-12 through the L5-
S1 disc with degenerative arthritis.  An MRI of the lumbar 
spine in May 2005 reflected changes of spinal stenosis 
secondary to arthritic changes and associated scar tissue, 
and generalized changes of degenerative arthritis.  In 
September 2005, he had a decreased range of motion of the 
lumbar spine.

VA medical records dated in October 2005 show that the 
veteran was given a TENS unit for control of his low back 
pain.  An MRI of the lumbar spine revealed mild spinal 
stenosis in the lower lumbar spine and asymmetric posterior 
bulge of the disc at L5-S.  Overall, there was no appreciable 
significant interval change from the study of May 2005.  
Additional records showed an assessment of chronic lumbar 
back pain with nerve involvement, DJD, and erectile 
dysfunction.  He had increased back pain and his legs were 
weaker.  A January 2006 note shows that he had aching 
occasional sharp pain which radiated to his left leg in the 
range of 4 to 10 on the pain scale.  He also had numbness of 
the left foot and urinary and bowel urgency.  The assessment 
was chronic back pain and left leg pain status post low back 
surgery.

The veteran was afforded a VA spine examination in May 2006 
at which time he presented with complaints of increased back 
pain with radiation down both legs.  He complained of a 
giving way sensation with falling and had been using a cane 
for seven months.  He complained of a stabbing and intense 
pain.  He used a TENS unit, pain medication, and received 
injections to his back every two weeks but denied any 
improvement in his condition.  Gait was slightly unsteady, 
but appeared strong with the assistance of a cane.  It was 
noted that he had not worked since 2003 and would have a 
great deal of difficulty doing any type of laboring type of 
job secondary to the back.  There was no evidence of orders 
for incapacitation prescribed by a physician.  With forward 
flexion and backward extension against resistance, the 
veteran complained of severe pain with facial grimacing and 
guarding.  On range of motion testing, with standing or 
sitting, forward flexion was of 10 degrees postural 
abnormality.  Forward flexion was to 20 degrees with backward 
extension to 0 degrees, left and right lateral flexion to 10 
degrees, and rotation left to right to 12 degrees.  He 
complained of severe pain with any attempt and was unable to 
perform straight leg raises or any type of repetition.  The 
diagnosis was unchanged intravertebral disc syndrome with 
degenerative disc disease and herniated disc.

The Board finds that the veteran is not entitled to a higher 
rating under the General Rating Formula which provides for a 
rating of 100 percent with unfavorable ankylosis of the 
entire spine.  The medical evidence does not indicate any 
objective findings of unfavorable ankylosis of the entire 
spine.  While the veteran's motion of the lumbar spine is 
limited, that motion is limited to within a favorable range 
of motion.  Accordingly, the Board finds that the competent 
medical evidence does not support a finding that the veteran 
is entitled to a rating in excess of 50 percent under the 
General Ratings Formula for Diseases of and Injuries of the 
Spine.  38 C.F.R. § 38 C.F.R. § 4.71a, DCs 5237, 5242, 5243.

The Board also finds that the veteran is not entitled to a 
rating in excess of 50 percent for based upon the diagnostic 
criteria pertaining to intervertebral disc syndrome (IDS).  
Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 60 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  On 
VA examination in July 2004, there was no incapacitation 
noted in the past twelve months.  On VA examination in May 
2006, there was no evidence of incapacitation prescribed by a 
physician.  In fact, the competent medical evidence does not 
demonstrate that the veteran was prescribed bed rest by a 
physician in the years prior to July 2004 and May 2006 or at 
any time during the pendency of on appeal.

As the veteran is not entitled to an increased rating based 
upon incapacitating episodes, it is necessary to determine 
whether the veteran is entitled to a higher rating based upon 
his orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, on VA 
examination in July 2004, active range of motion forward 
flexion was to 38 degrees with pain with the ability to 
extend to 45 degrees.  Backward extension was to 25 degrees 
with pain.  Left and right lateral flexion was to 18 degrees 
with pain.  Rotation left to right was to 25 degrees with 
pain.  During range of motion testing on VA examination in 
May 2006, forward flexion was to 20 degrees with backward 
extension to 0 degrees, left and right lateral flexion to 10 
degrees, and rotation left to right to 12 degrees.  
Therefore, the Board finds that the requirements for a higher 
rating under the general rating formula, unfavorable 
ankylosis of the entire spine, are not shown.  38 C.F.R. 
§ 4.71a, DC 5237, 5243 (2008).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2008).  
Disability from neurological disorders is rated from 10 to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function.  With partial loss of use of one 
or more extremities from neurological lesions, rating is to 
be by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  The term incomplete 
paralysis indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  38 C.F.R. 
§ 4.124a (2008).

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2008).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.  38 C.F.R. § 4.124a.

The veteran's left lower extremity radiculopathy and right 
lower extremity radiculopathy have each been rated as 10 
percent disabling under DC 8520, which contemplates paralysis 
of the sciatic nerve.

The veteran was afforded a VA neurological disorders 
examination in October 2005 at which time he presented with 
complaints of pain which radiated to his left leg.  He 
indicated that within the last one and one-half years he had 
four episodes during which his legs gave out.  He stated that 
the last episode was about two weeks ago.  He also complained 
of pain in his hips and of bladder problems and indicated 
that he had increased urgency.  On examination, strength in 
both extremities was 5/5 although he had give-away type 
weakness of his lower extremities.  He had decreased touch 
and pinprick in S4 distribution on the left.  Deep tendon 
reflexes were 2+ in the upper extremities, as well as at 
knees and 2+ at left ankle.  However, his right ankle reflex 
was absent.  He ambulated with a cane.  The impression was S1 
radiculopathy.

VA medical records dated in October 2005 show that the 
veteran was given a TENS unit for control of his low back 
pain.  The assessment was chronic lumbar back pain with nerve 
involvement, DJD, and erectile dysfunction.  He had increased 
back pain and his legs were weaker.  A January 2006 note 
indicates that he had aching occasional sharp pain which 
radiated to his left leg in the range of 4 to 10 on the pain 
scale.  He also had numbness of the left foot and urinary and 
bowel urgency.  The assessment was chronic back pain and left 
leg pain status post low back surgery.

The veteran underwent a private nerve conduction study in 
April 2006 at which time he complained of pain; muscle 
spasms; and numbness in the lower extremities, the left leg 
worse than the right.  The study revealed possible right 
lumbosacral radiculopathy by low motor amplitude and 
prolonged F-wave latency, and possible right and left 
lumbosacral radiculopathies by an absent H-Reflex.

The veteran was afforded a VA peripheral nerves examination 
in June 2006.  He complained of constant back pain with 
radiation down both legs.  He stated that he also had a 
burning sensation in his hips and legs.  He indicated that 
due to the problems with his legs, he had difficulty 
ambulating and had been using a cane.  On examination, he did 
not have dysarthria or aphasia.  There was no nystagmus.  On 
motor examination he had no significant muscular atrophy.  
Strength was 5/5 in both the upper and lower extremities.  
However, he had give way type weakness of both lower 
extremities.  On sensory examination, he had decreased touch 
and pinprick in S1 distribution on the right and L5 
distribution on the left.  Deep tendon reflexes were 2+ in 
both upper extremities as well as knees, however right ankle 
reflex was absent and left ankle reflex was 2+.  He used a 
cane on ambulation and limped.  Nerve conduction studies were 
performed which indicated S1 radiculopathy on the right and 
L5 radiculopathy on the left.  The impression was lumbar 
radiculopathy.

While the veteran has complained of sensory abnormalities 
related to his low back disability and has been diagnosed 
with lumbar radiculopathy, on VA neurological examination in 
October 2005, strength in the lower extremities was 5/5.  He 
had decreased touch and pinprick in S4 distribution on the 
left.  Deep tendon reflexes were 2+ at the knees and 2+ at 
left ankle.  However, right ankle reflex was absent.  Records 
dated in January 2006 reflect left foot numbness and bowel 
and urinary urgency. A nerve conduction study in April 2006 
indicated absent right and left H-Reflexes.  On VA 
examination in June 2006, he had give way type weakness of 
both lower extremities.  On sensory examination, he had 
decreased touch and pinprick in S1 distribution on the right 
and L5 distribution on the left.  Deep tendon reflexes were 
2+ at the knees, however right ankle reflex was absent and 
left ankle reflex was 2+.  There was no evidence of 
dysarthria, aphasia, or nystagmus.  On motor examination he 
had no significant muscular atrophy.  Therefore, the Board 
finds that the veteran's left and right leg radiculopathy 
symptoms are compatible with incomplete paralysis of the 
sciatic nerve that is mild in degree.  There are no organic 
changes, such as muscle atrophy or trophic changes that would 
warrant a higher rating or demonstrate more than a mild 
degree of incomplete paralysis of the sciatic nerve.  
Accordingly, the Board finds that the veteran is entitled to 
no more than separate 10 percent ratings for neurological 
manifestations of his low back disability pursuant to DC 
8520.

The Board has determined that the veteran is entitled to no 
more than a 50 percent rating under any of the spinal rating 
criteria applicable to the low back.  Consideration has been 
given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.  
During VA examination in July 2004, on repetition, backward 
extension did not change, with forward flexion remaining at 
38 degrees with pain and decreased endurance and tenderness.  
No weakness or fatigability was noted and the veteran denied 
having flare-ups in the past year.  Although on VA 
examination in October 2006 he was unable to do any type of 
any repetition and his motion was limited by pain, the 
evidence does not show that any further limitation due to 
pain results in it being limited to a sufficient extent to 
warrant a higher rating.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Thus, the Board finds that there is no basis for 
assigning ratings in excess of 50 percent.

The Board also finds that the veteran is not entitled to a 
compensable rating for a lumbar spine scar.  A July 2004 VA 
examination revealed a very well-healed surgical scar of the 
lumbar spine.  However, the diagnostic codes do not allow for 
the assignment of a compensable rating in this case because 
the evidence does not show that the scar is deep, causes 
limitation of motion, is 144 square inches or greater, is 
unstable and superficial, or is superficial and painful on 
examination.  38 C.F.R. § 4.118, DCs 7801-7805 (2008).

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that the regular schedular 
standards are not inadequate.  There is no evidence that he 
has been hospitalized for treatment of his low back 
disability, including mild incomplete paralysis of his legs.  
Neither does the record reflect marked interference with his 
employment solely due to his service-connected disability.  
In fact, on VA examination in July 2004 and May 2006 it was 
noted that the veteran indicated that he stopped working in 
June 2003 to care for his ailing wife.  While records show 
that he would have a great deal of difficulty doing any 
physical labor type of job requiring bending, squatting, 
stooping, extended standing, or sitting, the evidence does 
not indicate that he would be incapable of performing 
sedentary employment.  For these reasons, the Board finds 
that referral for consideration of the assignment of an 
extraschedular rating for these disabilities is not 
warranted.

The Board recognizes the contentions of the veteran and his 
friend as to the severity of his low back disability.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Falzone v. Brown, 8 Vet. App. 398 (1995).  As laypersons, 
however, they are not competent to provide an opinion 
requiring medical knowledge, such as whether the current 
symptoms satisfy diagnostic criteria.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The Board acknowledges that the 
veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  As a result, their assertions do not 
constitute competent medical evidence in support of a rating 
in excess of 50 percent for his low back disability, or in 
excess of 10 percent each for the mild incomplete paralysis 
of the legs.

In sum, the weight of the credible evidence demonstrates that 
the orthopedic and neurological manifestations of the 
veteran's low back disability have warranted no more than a 
50 percent rating at any time during the pendency of this 
appeal and that the associated neurologic leg disabilities 
warranted no more than 10 percent ratings during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds 
that the preponderance of the evidence is against the claims 
for increase, and those claims must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Hearing Loss

Ratings for bilateral defective hearing range from 
noncompensable to 100 percent. The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. §§  4.85-
4.87, Diagnostic Codes 6100 to 6110, Tables VI, VIa, VII 
(2008).  The rating of hearing impairment applies a 
structured formula which is essentially a mechanical 
application of the rating schedule to numeric designations 
after audiology evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
When the average pure tone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against an initial 
compensable rating for bilateral hearing loss.

The veteran was afforded a VA audio examination in July 2004.  
He complained of hearing difficulty about eight years ago.  
He stated that his hearing loss occurred gradually and 
progressively.  He experienced difficulty understanding 
conversational speech if the speaker was a short distance 
from him, in groups, and in noisy situations.  During 
conversational speech he had difficulty understanding words.  
He experienced great difficulty understanding conversational 
speech in group situations.  On examination, pure tone air 
conduction thresholds in the right ear at 1000, 2000, 3000, 
and 4000 Hertz were 25, 20, 50, and 75 decibels, 
respectively, with an average of 46 decibels.  The pure tone 
air conduction thresholds in the left ear at the same 
frequencies were 30, 30, 50, and 75 decibels, respectively, 
with an average of 46 decibels.  Speech recognition scores 
were 96 bilaterally.  He was diagnosed with bilateral 
sensorineural hearing loss, slightly more severe in the left 
ear.  It was noted that he would benefit from wearing hearing 
aids binaurally.  Those audiometric findings reflect level I 
hearing bilaterally.  38 C.F.R. § 4.85, Table VI.  The proper 
rating where each ear is assigned Roman Numeral I is 0 
percent.  38 C.F.R. § 4.85, Table VII.

VA medical records in March 2005 indicate that the veteran 
was fitted with hearing aids binaurally.

The veteran was afforded a VA audio examination in June 2006.  
He denied a history of otorrhea, otalgia, and otologic 
surgery.  He had difficulty understanding conversational 
speech and had to listen to the radio and television at loud 
levels.  It was noted that after a July 2004 audiologic 
examination, he was diagnosed with bilateral sensorineural 
hearing loss and was fitted with hearing aids.  On 
examination, pure tone air conduction thresholds in the right 
ear at 1000, 2000, 3000, and 4000 hertz were 25, 25, 50, and 
75 decibels, respectively, with an average of 44 decibels.  
The pure tone air conduction thresholds in the left ear at 
the same frequencies were 35, 30, 40, and 70, respectively, 
with an average of 44 decibels.  The speech recognition 
scores were 96 percent in the right ear and 92 percent in the 
left ear.  Those audiometric findings reflect level I hearing 
bilaterally.  38 C.F.R. § 4.85, Table VI.  The proper rating 
where each ear is assigned Roman Numeral I is 0 percent.  
38 C.F.R. § 4.85, Table VII.

The mechanical application of the rating schedule to the 
audiometric examination findings, level I hearing bilaterally 
on VA examination in July 2004 and June 2006 provides a 
noncompensable rating for bilateral hearing loss.  38 C.F.R. 
§ 4.85, Table VII.  Thus, under the schedular criteria, the 
Board finds that the preponderance of the evidence is against 
an initial compensable rating for bilateral hearing loss.  
The veteran has not submitted any competent medical evidence 
showing that bilateral hearing loss has increased in severity 
since the July 2004 or June 2006 VA audiometric examinations.  
Furthermore, the findings on examination do not warrant the 
use of Table VIa.  38 C.F.R. § 4.86.  The Board finds that 
the competent medical evidence does not demonstrate that the 
veteran's hearing loss meets the criteria for an initial 
compensable rating.

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular ratings 
are found to be inadequate, consideration of an extra-
schedular rating commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).  In this case, the Board finds that 
the regular schedular standards are not inadequate.  There is 
no evidence that he has been hospitalized for treatment of 
his bilateral hearing loss.  Neither does the record reflect 
marked interference with his employment solely due to his 
hearing loss.  Therefore, the Board finds that referral for 
consideration of the assignment of an extraschedular rating 
for these disabilities is not warranted.

The Board recognizes the veteran's contentions as to the 
severity of his bilateral hearing loss.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  As a layperson, however, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as whether the current symptoms 
satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  As a 
result, the veteran's assertions do not constitute competent 
medical evidence in support of an initial compensable rating 
for bilateral hearing loss.

In sum, the weight of the credible evidence demonstrates that 
the veteran's bilateral hearing loss has not warranted a 
compensable rating at any time since the original grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the 
preponderance of evidence is against the claim for a 
compensable rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A rating in excess of 50 percent for a low back disability is 
denied.

An initial rating in excess of 10 percent for left leg 
radiculopathy is denied.

An initial rating in excess of 10 percent for right leg 
radiculopathy is denied.

An initial compensable rating for bilateral hearing loss is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


